DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/21/2019 canceling claim 7; amending claims 1 – 6, 8 – 18 and 20; and adding new claim 21. Claims 1 – 6 and 8 – 21 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Klima on 05/26/2022.
The application has been amended as follows: 
Claims 1, 3 and 21 are amended to:
1. (Currently amended) A thrust nozzle for a turbofan engine of a supersonic aircraft, wherein the thrust nozzle comprises: 
a thrust nozzle wall, 
a flow channel which is delimited radially to an outside by the thrust nozzle wall,
a central body arranged in the flow channel, 

a thrust reverser integrated into the thrust nozzle, the thrust reverser including two pivotable thrust reverser doors which are rotatably mounted in two side structures of the thrust nozzle wall, the two side structures being formed on opposite sides of the thrust nozzle wall, 
the 
wherein 
3. (Currently amended) The thrust nozzle as claimed in claim 1, wherein the central body is connected via exactly two struts of the 
21. (Currently amended) A thrust nozzle for a turbofan engine of a supersonic aircraft, wherein the thrust nozzle comprises: 
a thrust nozzle wall, 
a flow channel which is delimited radially to an outside by the thrust nozzle wall,
a central body arranged in the flow channel,
 
at least two struts connecting the central body to the thrust nozzle wall, 
a thrust reverser integrated into the thrust nozzle, the thrust reverser including two pivotable thrust reverser doors which are rotatably mounted in two side structures of the thrust nozzle wall, the two side structures being formed on opposite sides of the thrust nozzle wall, 
the at least two struts being connected respectively to the two side structures of the thrust nozzle wall, [[and]] 
wherein the central body is axially displaceable with respect to the thrust nozzle wall, and
wherein the at least two struts are axially displaceable relative to the thrust nozzle wall. - -

Allowable Subject Matter
Claims 1 – 6 and 8 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 21 is allowable for similar reasons to claim 11 discussed in par. 48 of the non-final office action mailed on 01/19/2022.  Also see interview summary attached to this office action.
Additional prior art US Patent 5082181 teaches translating struts however this prior art does not appear to be attached to the thrust nozzle wall as claimed in a manner that allows for the central body and the two struts to be axially displaceable within the meaning of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        



/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741